Exhibit 10.2

 

Execution Version

 

WAIVER AGREEMENT

 

WAIVER AGREEMENT (this “Waiver Agreement”), dated as of October 21, 2013, with
respect to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of June 30,
2001, as amended (the “Agreement”), between Plains All American GP LLC, a
Delaware limited liability company (the “Company”), and Greg L. Armstrong (the
“Employee”).

 

RECITALS:

 

A.                        Capitalized terms not otherwise defined in this Waiver
Agreement are used with the meanings ascribed to such terms in the Agreement, or
if not defined in the Agreement, with the meanings ascribed to such terms in
that certain Sixth Amended and Restated Limited Liability Company Agreement of
the Company dated of even date herewith.

 

B.                        Section 8(d)(ii) of the Agreement provides that if the
Employee shall terminate his employment upon a Change in Control of the Company
pursuant to clause (D) of Section 7(d)(i) of the Agreement, then the Employee
will be paid a lump sum amount, and further, pursuant to Section 8(f) of the
Agreement, if the Employee shall terminate his employment under such
circumstances, then the Employee will be entitled to continue to participate in
certain health-and-accident plans or arrangements of the Company and pursuant to
the Prior Waivers (as defined below) shall be entitled to immediately vest in
any and all unvested long term incentive arrangements outstanding under the
Company’s 1998 Long Term Incentive Plan or the 2005 Long Term Incentive Plan
(such entitlement to a lump sum amount, continued participation in such plans or
arrangements and immediate vesting under the applicable long term incentive
plans being referred to collectively herein as the “Separation Benefits”).

 

C.                        By separate Waiver Agreements between the Company and
Employee dated August 12, 2005 and December 23, 2010 (collectively, the “Prior
Waiver Agreements”), Employee has previously agreed to conditionally waive
certain rights under the Agreement that would have been triggered but for such
waivers, in each case subject to the specific terms and conditions set forth in
each of the Prior Waiver Agreements.

 

D.                        Plains GP Holdings, L.P., a Delaware limited
partnership (“PAGP”), was formed in July 2013, and in connection with an initial
public offering of equity interests by PAGP (the “IPO”), the existing owners of
the Company intend to contribute all of their respective membership interests in
the Company to the general partner of PAGP (the “Initial Contribution”),
whereupon the general partner of PAGP intends to contribute such interests to
PAGP (such contribution, together with the Initial Contribution, referred to
collectively as the “Membership Interest Contribution”).

 

E.                         The Company and the Employee desire to enter this
Waiver Agreement to clarify and agree upon the effect of the Membership Interest
Contribution and IPO under the Agreement.

 

--------------------------------------------------------------------------------


 

WAIVER

 

In that regard, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree as
follows:

 

1.                                      Acknowledgement and Waiver.  The Company
and the Employee both acknowledge that the Membership Interest Contribution
and/or the IPO would constitute a Change in Control of the Company, and that
without this Waiver Agreement, Employee would have the power under
Section 7(d) of the Agreement to terminate his employment (the “Termination
Power”) and, having done so, would have the right to the Separation Benefits
(the “Benefit Right”).

 

2.                                      Waiver.  Subject to the terms and
conditions contained herein, the Employee waives his Termination Power and the
Benefit Right, in each case only with respect to the Membership Interest
Contribution and the IPO (the “Waiver”).  The Waiver is limited to the effects
under the Agreement of the Membership Interest Contribution and the IPO, and
does not waive any other provisions of the Agreement nor the effects of any
past, present or future transaction constituting a Change in Control of the
Company (or any other Good Reason). Specifically, except as expressly provided
hereunder with respect to the Membership Interest Contribution and the IPO, the
Waiver does not constitute a release or waiver by Employee of any rights or
benefits under the Prior Waiver Agreements.

 

3.                                      Change in Control of the Company
Definition; No other Changes to Agreement.  Effective upon the closing of the
IPO, the definition of “Change in Control of the Company” in the Agreement shall
be modified as follows: A “Change in Control of the Company” shall conclusively
be deemed to have occurred at any time following the closing of the initial
public offering of Plains GP Holdings, L.P. (“PAGP”) if:

 

(i)                                     any person (other than PAGP or its
wholly owned subsidiaries), including any partnership, limited partnership,
syndicate or other group deemed a “person” for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, becomes the beneficial
owner, directly or indirectly, of 50% or more of the membership interest in the
Company or 50% or more of the outstanding limited partnership interests of PAGP;

 

(ii)                                  any person (other than PAGP or its wholly
owned subsidiaries), including any partnership, limited partnership, syndicate
or other group deemed a “person” for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, becomes the beneficial owner,
directly or indirectly, of 50% or more of the membership interest in PAA GP
Holdings LLC, a Delaware limited liability company (“PAGP GP”);

 

(iii)                               PAGP ceases to beneficially own, directly or
indirectly, more than 50% of the membership interest in the Company;

 

(iv)                              KAFU Holdings, L.P. and its affiliates, Lynx
Holdings I, LLC and its affiliates, Oxy Holding Company (Pipeline), Inc. and its
affiliates, Mark Strome and

 

2

--------------------------------------------------------------------------------


 

his affiliates,  Windy, LLC and its affiliates, PAA Management, L.P. and its
affiliates, PAGP and its affiliates, Jay Chernosky, Kipp PAA Trust, Paul Riddle,
Russell Clingman, David Humphreys and Philip Trinder (collectively, the “Owner
Affiliates”), cease to beneficially own, directly or indirectly, more than 50%
of the membership interest in PAGP GP; or

 

(v)                                 there has been a direct or indirect
transfer, sale, exchange or other disposition in a single transaction or series
of transactions (whether by merger or otherwise) of all or substantially all of
the assets of PAGP or Plains All American Pipeline, L.P. to one or more persons
who are not affiliates of PAGP (“third party or parties”), other than a
transaction in which the Owner Affiliates continue to beneficially own, directly
or indirectly, more than 50% of the issued and outstanding voting securities of
such third party or parties immediately following such transaction.

 

Other than the modification of the Change in Control of the Company definition
or the Waiver as described herein, the Agreement remains in full force and
effect.

 

4.                                      Miscellaneous.  No provisions of this
Waiver Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  The validity, interpretation,
construction and performance of this Waiver Agreement shall be governed by the
laws of the State of Texas.

 

5.                                      Entire Agreement.  Subject to the terms
hereof, this Waiver Agreement contains the entire understanding of the parties
in respect of its subject matter and supersedes all prior oral and written
agreements and understandings between the parties with respect to such subject
matter.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver Agreement as of the
date first above written.

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President

 

 

 

 

 

GREG L. ARMSTRONG

 

 

 

 

 

/s/ Greg L. Armstrong

 

Employee

 

[Signature Page to Waiver Agreement]

 

--------------------------------------------------------------------------------